DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the second Office Action based on Application 16/275,206 and is in response to Applicant Arguments/Remarks filed 12/31/2020.
Claims 1-12 are previously pending, of those claims, claims 1, 6, and 9 have been amended, claims 4-5 and 7 have been canceled.  Claims 1-3, 6, and 8-14 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by FRANK (US 6,479,416 B1).
FRANK teaches a composite material which has fibers and aerogel particles, and is characterized in that the fibrous formation contains at least one thermoplastic fibrous material to which the aerogel particles are bound, and by which the fibers in the formation are bound together (abstract).  The thermoplastic fibers are connected to .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CORONADO (US 6,087,407) in view of STEPANIAN (US 2002/0094426 A1).
With respect to claim 1.  CORONADO teaches a flexible aerogel that has insulating properties and includes at least fibers (abstract).  There is a composite aerogel matrix composed of an aerogel material and fibers 12 (column 3 lines 60-67).  In one example the fibers run lengthwise and are intermixed throughout the aerogel material 11 (column 3 lines 60-67).  In the alternative the aerogel may include a plurality of layers with the aerogel matrix 20 composed of a plurality of layers21 of a woven mat 22 (column 4 lines 20-22).  The woven mat 22 may be composed of fibers having different orientations so as to provide the desired flexibility (column 4 lines 22-26).
CORONADO teaches as noted above a woven mat of the fibers (column 4 lines 22-26).  However, CORONADO does not explicitly teach that the plurality of fibers are waved, vertically and horizontally fitted to one another to form a clump of fibers, and woven into a mesh pattern.    
STEPHANIAN teaches an aerogel composite (paragraph 0012).  The invention is directed to a composite having a reinforcing fibers and an aerogel matrix in the form of a lofty fibrous structure (paragraph 0013).  STEPANIAN teaches a batting that includes fibers that have crimped fibers running in all three axes (paragraph 0044).  Specifically the idea lofty batting is one with fine, crimped fibers evenly dispersed throughout the composite (paragraph 0044).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the woven mat of CORONADO with the crimped batting of STEPANIAN, as this is a simple substitution of one known prior art element for another in order to achieve predictable results, as in the instant case STEPANIAN teaches that crimped fibers are particularly preferable when taking into consideration how heat flow 
STEPANIAN does not explicitly define the crimping such that the fibers are waved or clumped as claimed.  However, the specification as originally filed on page 7 lines 22-25 discloses that “Crimping is a process by which the fibers are woven into a mesh pattern.  In crimping, the fibers are waved, and vertically and horizontally fitted to one another to form a clump of fibers.”  Therefore STEPHANIAN teaches that the fibers are crimped, and in view of the specification as originally filed that means that they are waved, and vertically and horizontally fitted to one another to form a clump of fibers.  This in combination with CORONADO, which teaches the fibers are in a mesh pattern, is taken to meet the claim limitation. 
With respect to claim 2.  CORONADO teaches the fibers may be organic or inorganic, and may be glass or carbon fibers as an example (column 2 lines 39-42).  
STEPANIAN teaches an aerogel composite (paragraph 0012).  The composite has at least two parts, reinforcing fibers and an aerogel (paragraph 0013).  The microfibers useful herein typically ranges from 0.1 to 100 microns in diameter with high aspect ratios, L/D>5 and preferably L/D>100 (paragraph 0046).  The microfibers should be short enough to minimize filtration by the lofty batting and long enough to have the maximum possible effect on the thermal and mechanical performance of the resulting composite (paragraph 0046).  The quantity, type and/or size and aspect ratio of the microfibers used within a specific aerogel composite may be varied to meet specific tasks (paragraph 0048).  STEPANIAN teaches carbon microfibers with a diameter of 0.1 to 100 microns, and 1-2 mm in length (paragraph 0085).  
STEPANIAN teaches an overlapping range with the claimed fiber diameter of 1 to 50 microns.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to form the fibers of CORONADO having the diameter and length as taught by STEPANIAN, as this is a simple substitution of one known prior art element for another in order to achieve predictable results, as both CORONADO and STEPANIAN teaches fiber reinforced aerogel layers, and then STEPANIAN teaches the diameter and length may be adjusted based on the desired function. 
With respect to claims 3 and 8.  As seen in Figure 3 at least 80% or at least 90% of the fibers are aligned within 90 degrees.  The fibers run lengthwise (column 3 lines 65-66).  Further they are arranged within an angle of +/- degrees.  
With respect to claim 6.  In one example the fibers are formed so that they run lengthwise (column 3 lines 63-67).  As seen in Figure 3, the fibers 31 are contactless.
With respect to claim 9.  The teachings of CORONADO and STEPANIAN as discussed in claim 1 above is repeated here.  As noted above, SEPANIAN teaches a batting with crimped fibers running in all three axes (paragraph 0044).  Further the ideal lofty batting is one with fine, crimped fibers, evenly dispersed through the composite.  These crimped fibers running in all three axes are taken to be analogous to the claimed first fibers not woven fabric but fibers being intertwined by having a crimp.  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the woven fibers of CORONADO (such as the woven mat 
With respect to claim 10.  As seen in Figures 1 and 3 the certain direction is parallel to a surface of the sheet.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CORONADO (US 6,087,407).
The discussion of CORONADO from above is repeated here.  Further CORONADO teaches in one example the fibers are formed so that they run lengthwise (column 3 lines 63-67).  As seen in Figure 3, the fibers 31 are contactless.  Figure 3 illustrates the fabrication process for producing the flexible composite aerogel matrix as seen in the Figure 1 embodiment (column 3 lines 7-9).  In the Figure 1 embodiment the fibers 12 run lengthwise and are intermixed throughout the aerogel material to provide flexibility and mechanical stability to the aerogel material (column 3 lines 60-67).  In both figures 1 and 3 then the fibers run lengthwise, and are not shown to be touching each other.  However, CORONADO does not explicitly state that the fibers do not contact each other.  However, dispersing the fibers in the aerogel such that they do not contact each other may be achieved as a matter of routine experimentation.  Specifically CORONADO teaches the composite aerogel matrix may provide the fibers in order to provide flexibility and mechanical stability (column 3 lines 66-67) and teaches that the quantity and type of the fibers may be varied in order to address the needs of a specific applications (column 4 lines 54-56).  Therefore controlling the amount and dispersion .  

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CORONADO (US 6,087,407) in view of STEPANIAN (US 2002/0094426 A1) as applied to claim 1 above, and further in view of TERADA (US 2012/0219838 A1).
Claims 11-12 are dependent upon claim 1 which is rejected above under 35 U.S.C. 103 in view of CORONADO and STEPANIAN.  However CORONADO does not teach the heat insulating structure which comprises a first and second battery cell and a cooling plate.  
TERADA teaches a battery pack in which battery cells are lined up (abstract).  A thermally conductive member is arranged between battery cells (paragraph 0012).  Employing a structure that is made to have heat insulating properties between layers having thermal conductive properties (paragraph 0012).  In addition there may be a heat sink that is arranged between the battery cells (paragraph 0159).  
At the time the invention as filed one having ordinary skill in the art would have been motivated to utilize the heat insulating member of CORONADO in between the battery cells of TERADA, as this is a combination of known prior art elements in order to achieve predictable results, as CORONADO teaches a heat insulating layer, and then TERADA teaches that a heat insulating layer is formed between the battery cells.  Therefore this would be a simple combination of known prior art elements in order to .  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over STEINER (US 2014/0287641 A1).
STEINER teaches a composite comprising aerogel materials and fibers (abstract).  The composites are layered aerogel composites such as laminates of an aerogel material and a non-aerogel material such as fibrous sheets (paragraph 0007).  Such sheets have heat insulating characteristics (paragraph 0008).  In one set of embodiments the layered aerogel composite comprises alternating layers of oriented fiber sheets and monolithic mechanically strong aerogel materials (paragraph 0065).  Suitable fibers include at least cellulose fibers (paragraph 0065).
Cellulose fibers are chosen from a finite list of possible fibers, and therefore it would have been obvious to try the cellulose fibers as this is a choice from a finite list of known fibers and therefore would have been obvious at the time the invention was filed.  

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 12/31/2020, with respect to the rejection(s) of claim(s) 1, 3-8, and 10 under 35 U.S.C. 102(a1) in view of CORONADO have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CORONADO in view of STEPANIAN.
On page 5 of Applicant Arguments/Remarks Applicant argues against the 35 U.S.C. 102 rejection in view of CORONADO.  Applicant argues that CORONADO fails to teach the amended claim limitation of “the plurality of fibers are aligned in a certain direction in the sheet, and the plurality of fibers are waved, vertically and horizontal fitted to one another to form a clump of fibers, and woven into a mesh pattern”.  This argument is persuasive.  However, new grounds of rejection are made further in view of STEPANIAN.
STEPANIAN teaches a batting that includes fibers that have crimped fibers running in all three axes (paragraph 0044).  Specifically the idea lofty batting is one with fine, crimped fibers evenly dispersed throughout the composite (paragraph 0044).  STEPANIAN does not explicitly define the crimping such that the fibers are waved or clumped as claimed.  However, the specification as originally filed on page 7 lines 22-25 discloses that “Crimping is a process by which the fibers are woven into a mesh pattern.  In crimping, the fibers are waved, and vertically and horizontally fitted to one another to form a clump of fibers.”  Therefore STEPHANIAN teaches that the fibers are crimped, and in view of the specification as originally filed that means that they are waved, and vertically and horizontally fitted to one another to form a clump of fibers.  
On page 6 of Applicant Arguments/Remarks Applicant argues against the 35 U.S.C. 102 rejection of claims 6-7 in view of CORONADO.  On page 6 Applicant argues that CORONADO fails to teach the amended claim limitation “each of the plurality of fibers is not intertwined and does not touch each other”.  Applicant argues that Figure 3 of CORONADO shows that some of the fibers 31 are in contact with each other.  
As an initial matter, the Examiner notes that this argument is not persuasive.  The Examiner notes that it is not clear, as argued by the Applicant that in Figure 3 some of the fibers are in contact with each other.  Specifically there is no argument or reasoning provided for why CORONADO would teach this.  In contrast the Examiner argues that Figure 3 shows that the fibers do not contact each other, and that CORONADO teaches that the fibers are designed to run lengthwise throughout the aerogel to provide the desired flexibility and mechanical stability (column 3 lines 60-67).  Therefore in the description and figures of CORONADO the fibers run generally parallel to each other throughout the aerogel, and there is no reason to believe that they would be touching each other.  However, in order to advance prosecution the Examiner has further argued that it would additionally be obvious to arrange the fibers so that they do not touch each other, as CORONADO controlling the amount and dispersion characteristics of the fibers as noted above.  The Examiner notes that the amendment to the claims further necessitated this new grounds of rejection presented.  Initially the claim recited that the fibers included second fibers, and it was the second fibers that are contactless.  In contrast the present claim recites that each of the plurality of fibers do not touch each other.  In other words prior to the amendment the fiber could contain additional fibers besides the second fibers, but the amendment to the claim makes it clear that each of the fibers does not contact each other, opposed to only the second fibers not touching each other.  
On page 7 of Applicant Arguments/Remarks Applicant argues that claim 9 has been amended to recite that the first fibers are not woven fabrics but fibers being intertwined by having a crimp.  New grounds of rejection have been made in view of .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722